248 F.2d 756
RICHMOND, FREDERICKSBURG & POTOMAC RAILROAD COMPANY, Appellant,v.Leontine RULE, Appellee.
No. 13815.
United States Court of Appeals District of Columbia Circuit.
Argued October 9, 1957.
Decided October 17, 1957.

Mr. William B. Jones, Washington, D. C., with whom Mr. George E. Hamilton, III, Washington, D. C., was on the brief, for appellant.
Mr. Arthur L. Willcher, Washington, D. C., with whom Mr. Bernard Shankman, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, Chief Judge, and DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
The defendant appeals from a judgment for the plaintiff in a suit for personal injuries suffered while the plaintiff was a passenger on the defendant's train in Virginia. The court charged the jury that "As a common carrier the defendant railroad company was required by law to use the highest degree of care for the safe carrying of plaintiff as a passenger. This highest degree of care which the law places upon a common carrier does not make the common carrier an insurer of the passengers' safety but it does require that the common carrier shall exercise extraordinary vigilance for the purpose of protecting its passengers against injury * * *." We disagree with the defendant's contention that this imposed a higher standard of care than the Virginia rule, which is that "a common carrier must exercise the highest degree of practical care for the safety of its passengers * * *" Crist v. Washington, Virginia & Maryland Coach Co., 196 Va. 642, 645, 85 S.E.2d 213, 215. We have considered the defendant's other contentions and find no error affecting substantial rights.


2
Affirmed.